DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8 – 13, and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,473,917 (hereinafter Mateina) in view of US Patent 4,930,164 (hereinafter Gibson) and US Patent 4,852,054 (hereinafter Mastandrea).
Regarding claim 1, Mateina shows a system for controlling a water level in a bathtub (1), the system comprising: a drain exit assembly (fig. 6) coupled to an exit drain of the bathtub (col. 4, ln. 20 – 25), wherein the drain exit assembly is configured to receive water exiting the bathtub (col. 4, ln. 27 – 34); a valve (9) fluidly coupled to the drain exit assembly, the valve being operably coupled to a motor (30), wherein the motor is configured to change an operational state of the valve (col. 6, ln. 1 – 6); and a pressure sensor (14) communicatively coupled to the valve and in fluid communication with the drain exit assembly; wherein the motor is configured to change the operational state of the valve based on a pressure sensed by the pressure sensor to control a water level within the bathtub (col. 6, ln. 11 – 15). Mateina shows the valve (9) located upstream of the drain exit assembly and thus fails to show the valve is disposed downstream of the drain exit assembly. Attention is turned to Gibson which shows a system (10) for controlling a water level in a bathtub that includes a drain exit assembly (24, P) coupled to an exit drain (9) of a bathtub (12), and a valve (52) fluidly coupled to and disposed downstream of the drain exit assembly (24, P). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the valve of Mateina in any suitable location within the drain exit assembly depending on known configurations of the bathtub, and to select a location downstream of the drain exit assembly falls well within the purview of the invention as being suitable to selectively block the escape of water through the drain outlet as evidenced by the teachings of Gibson mentioned above. For example, in bathtubs where a permanent grate structure (21) is desirable at the bathtub outlet, it would be beneficial to locate the drain valve downstream of the drain exit of the tub as evidenced by the teachings of Gibson. Such a relocation of parts would ultimately result in providing the same expected result of selectively blocking a drain exit assembly to allow a user to fill a bathtub and then drain once finished with the bath. Mateina shows the pressure sensor is coupled to the valve (the pressure sensor (14) is coupled to the valve (9) via control box (15)) but is silent as to the details of the pressure sensor and thus fails to show the pressure sensor is housed in a pressure sensor housing that is coupled to the valve. Attention is turned to Mastandrea which shows a pressure sensor (61) located in a pressure sensor housing (67). It would have been obvious to one having ordinary skill in the art to house the pressure sensor in a pressure sensor housing to protect the sensor and ensure it stays in place as is known in the art and evidenced by the teachings of Mastandrea mentioned above.
Regarding claim 4, Mateina shows the valve (9) is coupled to an inlet valve body (6), the inlet valve body coupled to a housing (15), wherein the pressure sensor (14) is disposed within the housing.
Regarding claim 8, Mateina shows an overflow drain assembly (2), the overflow drain assembly configured to receive water from an overflow drain of the bathtub.
Regarding claim 9, the overflow drain assembly is configured for coupling to an overflow drain cover (the overflow drain cover is combined with the water inlet (6); note annotated fig. below).

    PNG
    media_image1.png
    116
    311
    media_image1.png
    Greyscale

Regarding claim 10, Mateina shows the overflow drain assembly is fluidly coupled to the drain exit assembly downstream of the valve (note annotated fig. below).

    PNG
    media_image2.png
    290
    500
    media_image2.png
    Greyscale

Regarding claim 11, Mateina shows the motor is configured change the operational state of the valve based on one or more routines set by a user device (col. 5, ln. 54 – 59; col. 6, ln. 8 – 10).
Regarding claim 12, Mateina shows an outlet valve body (10) fluidly coupled to the valve, wherein the outlet valve body is configured to receive water flowing from the valve and direct the water away from the bathtub.
Regarding claim 13, Mateina shows the outlet valve body (10) is configured to direct the water in a downward direction relative to the bathtub (note annotated fig. below).

    PNG
    media_image3.png
    290
    500
    media_image3.png
    Greyscale

Regarding claim 15, Mateina shows the outlet valve body (10) is additionally configured to direct the water in a horizontal direction relative to the bathtub (note annotated fig. above).
Regarding claim 16, Mateina shows the pressure indicates at least one of the water level of the bathtub (col. 6, ln. 13 – 14).
Regarding claim 17, Mateina shows a method for controlling a water level in a bathtub, the method comprising: receiving, by a drain exit assembly, water exiting the bathtub, wherein the drain exit assembly is coupled to an exit drain of the bathtub (col. 4, ln. 26 – 29); sensing, by a pressure sensor (14), a pressure associated with an inlet valve body (10) coupled to a valve (9) (col. 6, ln. 13 – 14), wherein the valve (9) is fluidly coupled to the drain exit assembly (fig. 6); and changing, by a motor (30), an operational state of the valve responsive to the pressure sensed by the pressure sensor (col. 6, ln. 1 – 9); wherein the pressure sensor is in fluid communication with the drain exit assembly and operatively coupled to the valve (fig. 6).
Mateina shows the valve (9) located upstream of the drain exit assembly and thus fails to show the valve is disposed downstream of the drain exit assembly. Attention is turned to Gibson which shows a system (10) for controlling a water level in a bathtub that includes a drain exit assembly (24, P) coupled to an exit drain (9) of a bathtub (12), and a valve (52) fluidly coupled to and disposed downstream of the drain exit assembly (24, P). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the valve of Mateina in any suitable location within the drain exit assembly depending on known configurations of the bathtub, and to select a location downstream of the drain exit assembly falls well within the purview of the invention as being suitable to selectively block the escape of water through the drain outlet as evidenced by the teachings of Gibson mentioned above. For example, in bathtubs where a permanent grate structure (21) is desirable at the bathtub outlet, it would be beneficial to locate the drain valve downstream of the drain exit of the tub as evidenced by the teachings of Gibson. Such a relocation of parts would ultimately result in providing the same expected result of selectively blocking a drain exit assembly to allow a user to fill a bathtub and then drain once finished with the bath. Mateina shows the pressure sensor is coupled to the valve (the pressure sensor (14) is coupled to the valve (9) via control box (15)) but is silent as to the details of the pressure sensor and thus fails to show the pressure sensor is housed in a pressure sensor housing that is coupled to the valve. Attention is turned to Mastandrea which shows a pressure sensor (61) located in a pressure sensor housing (67). It would have been obvious to one having ordinary skill in the art to house the pressure sensor in a pressure sensor housing to protect the sensor and ensure it stays in place as is known in the art and evidenced by the teachings of Mastandrea mentioned above.
Regarding claim 18, Mateina shows comprising receiving, by the motor (30), an input from a user device (remote control), wherein the input comprises instructions associated with at least one of setting the water level or a temperature of water within the bathtub (col. 6, ln. 8 – 24).
Regarding claim 19, Mateina shows a bathtub drain system comprising: a bathtub (1) configured to receive water and having a first drain (main drain adjacent valve 9) and a second drain (overflow drain adjacent inlet 6); a drain exit assembly fluidly coupled to the first drain (fig. 6), the drain exit assembly configured to receive water flowing through the first drain; and an overflow drain assembly fluidly coupled to the second drain (fig. 6), the overflow drain assembly configured to receive water flowing through the first drain; wherein the overflow drain assembly is fluidly connected to the drain exit assembly downstream of a valve (9) coupled to the drain exit assembly; wherein the valve is controlled by a motor (30) and fluidly coupled with a pressure sensor (14), the pressure sensor (14) configured to sense a pressure associated with a water level in the bathtub (col. 6, ln. 13 – 14); and wherein the motor is configured to change an operational state of the valve responsive to the pressure sensed by the pressure sensor (col. 6, ln. 7 – 9).
Mateina shows the valve (9) located upstream of the drain exit assembly and upstream of the overflow connection (the valve (9) is located above the connection of the overflow pipe to the outlet assembly (10); fig. 6) but fails to show the valve is disposed downstream of the drain exit assembly. Attention is turned to Gibson which shows a system (10) for controlling a water level in a bathtub that includes a drain exit assembly (24, P) coupled to an exit drain (9) of a bathtub (12), and a valve (52) fluidly coupled to and disposed downstream of the drain exit assembly (24, P). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the valve of Mateina in any suitable location within the drain exit assembly depending on known configurations of the bathtub, and to select a location downstream of the drain exit assembly falls well within the purview of the invention as being suitable to selectively block the escape of water through the drain outlet as evidenced by the teachings of Gibson mentioned above. For example, in bathtubs where a permanent grate structure (21) is desirable at the bathtub outlet, it would be beneficial to locate the drain valve downstream of the drain exit of the tub as evidenced by the teachings of Gibson. Such a relocation of parts would ultimately result in providing the same expected result of selectively blocking a drain exit assembly to allow a user to fill a bathtub and then drain once finished with the bath.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mateina and Gibson as applied to claims 1, 4, 8 – 13, and 15 – 19 above, and further in view of US Patent 2019/0331252 (hereinafter Jensen et al.).
Regarding claims 2 and 3, Mateina fails to show the valve is a butterfly/paddle valve. Attention is turned to Jensen which shows using a butterfly/paddle valve as a suitable valve style for selectively opening and closing a drain (par. 33). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to substitute a butterfly/paddle valve for the pop up valve of Mateina as a mere substitution of functionally equivalent structures as evidenced by the teachings above. One of ordinary skill in the art would expect the device of Mateina as modified to use a butterfly/paddle valve to function equally well at selectively closing and opening a drain exit in a tub as evidenced by the teachings of Jensen et al. mentioned above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mateina and Gibson as applied to claims 1, 4, 8 – 13, and 15 – 19 above, and further in view of US Patent 6,142,017 (hereinafter Glassey).
Regarding claim 5, Mateina fails to show the inlet valve body comprises an air pocket, and wherein the pressure sensed by the pressure sensor is associated with the air pocket. Attention is turned to Glassey which shows using an air pocket in a valve supply line to allow a pressure sensor to detect a pressure associated with a fluid (col. 2, ln. 34 – 45). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mateina to utilize an air pocket for the pressure sensor to allow the system to easily and accurately measure the pressure associated with the water level as is known in the art of pressure sensors and evidenced by the teachings of Glassey mentioned above. 
Claims 6 – 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mateina and Gibson as applied to claims 1, 4, 8 – 13, and 15 – 19 above, and further in view of US Patent Application Publication 2014/0359935 (hereinafter Veros).
Regarding claims 6 – 7 and 20, Mateina shows a temperature sensor (13) but fails to explicitly show a thermistor communicatively coupled to the valve and in fluid communication with the drain exit assembly. Attention is turned to Veros which teaches it is well known in the art of electronic faucets to use a thermistor as a temperature sensor for an automatic water control (par. 41). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonably well-known sensor type for the temperature sensor of Mateina, and to select a thermistor falls well within the purview of the invention as evidenced by the teachings of Veros. Mateina shows the motor is further configured to change the operational state of the valve based on a temperature measured by the temperature sensor, which modified as above regarding claim 6 would be a thermistor (col. 6, ln. 7 – 14).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mateina and Gibson as applied to claims 1, 4, 8 – 13, and 15 – 19 above, and further in view of US Patent Application Publication 2015/0240464 (hereinafter Meyers).
Regarding claim 14, Mateina fails to show the outlet valve body comprises one or more contoured features to facilitate quiet water flow therethrough. Attention is turned to Meyers which teaches contouring a drain outlet body to reduce noise during drainage of a bath or shower environment (par. 48; fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the outlet valve body to comprise one or more contoured features to reduce noises associated with draining as evidenced by the teachings of Meyers mentioned above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754